Citation Nr: 1425586	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  07-34 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than April 25, 1995, for the grant of service connection for posttraumatic stress disorder (PTSD), including on the basis of clear and unmistakable error (CUE) in a prior January 1980 rating decision.  

REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to April 1977.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) granting service connection for PTSD with depressive and panic disorders and assigning an initial effective date of October 11, 2005.  In a subsequent September 2007 rating decision, however, an earlier effective date of April 30, 2004 was assigned.  

The Veteran testified during a May 2008 hearing at the RO before a local Decision Review Officer.  During the hearing she raised the issue of CUE in a prior June 1995 RO decision granting pension, claiming the RO had failed to also consider her entitlement to service connection for PTSD.  The RO resultantly determined that her earlier effective date claim was "inextricably intertwined" with her CUE claim and adjudicated both claims in a June 2009 supplemental statement of the case (SSOC).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  See also Parker v. Brown, 7 Vet. App. 116 (1994).  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001).

In May 2010, the Veteran testified at another hearing at the RO - but this time before a Veterans Law Judge of the Board (Travel Board hearing).  A transcript of that additional hearing has been associated with the claims file, so is of record.

The Board issued a decision in August 2010 denying the Veteran's claim of entitlement to an effective date earlier than April 30, 2004, for the grant of service connection for her PTSD and, in the process, determining the prior June 1995 rating decision did not involve CUE.  She appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

In an April 2012 memorandum decision, the Court vacated the Board's August 2010 decision and remanded this claim for further proceedings consistent with the memorandum decision.  In particular, the Court determined the Board did not provide adequate reasons or bases for determining that the prior April 1995 claim was for non-service connected pension only, failed to adequately explain why that 1995 claim did not include a pending unadjudicated claim for PTSD that would support assignment of an earlier effective date, failed to discuss conflicting information on the application form itself as to what the claim actually was for, and failed to alternatively consider entitlement to a retroactive payment for up to one year under 38 C.F.R. § 3.114(a), seeing as though this VA regulation is considered a liberalizing law as it added a diagnostic code for PTSD effective April 11, 1980.  See 45 Fed Reg. 26,326 (1980).  A "liberalizing law" is one that creates a new basis for entitlement to benefits.  See VAOPGCPREC 26-97 (July 16, 1997).

The Veterans Law Judge who presided over the Veteran's May 2010 Travel Board hearing is no longer employed by the Board, since having retired.  The law requires that the Veterans Law Judge conducting a hearing in an appeal participate in any Board decision made in that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2013).  In October 2012, the Board resultantly sent the Veteran and her attorney a letter asking them whether she wanted another hearing before a different Veterans Law Judge of the Board who would ultimately decide this appeal and also sent them another letter in October 2012 giving them 90 days to submit additional evidence and/or argument.  Her attorney responded in his November 2012 brief that the Veteran did not want another hearing and that she did not have any additional evidence to submit in support of her claim, thereby indicating they were waiving the right to wait the entire 90 days allowing for submission of additional evidence and/or argument and, instead, wanted to proceed immediately with another decision on the claim.


The Board issued another decision in April 2013 granting an earlier effective date of April 25, 1995, though no earlier, for the award of service connection for PTSD with depressive and panic disorders, also finding the prior June 1995 rating decision did not involve CUE.  The Veteran again appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a December 2013 Order, the Court granted a Joint Motion for Remand (JMR), vacating in part the Board's April 2013 decision only to the extent that it had denied entitlement to an effective date prior to April 25, 1995, for disability benefits for PTSD, including on the basis of CUE in the prior June 1995 rating decision, and remanding this claim for further proceedings consistent with the JMR.  In particular, the JMR specified that the Board did not provide adequate reasons or bases as to why it did not address the Veteran's argument regarding CUE in the January 1980 decision and a remand was required for the Board to address this additional matter.


FINDINGS OF FACT

1.  The Veteran served on active duty in the military from February 1975 to April 1977 and filed her initial claim of entitlement to service connection for a psychiatric disorder ("nervous condition") in August 1977, so within one year of her discharge from service.  The RO denied her claim in October 1977, April 1978, and January 1980 rating decisions.  She initiated, but did not complete, the steps necessary to perfect her appeal of those earlier decisions.  

2.  It was not until many years later, on April 25, 1995, when the Veteran submitted a claim for non-service-connected pension benefits, also construed liberally as a claim of entitlement to service connection for PTSD in the Board's April 2013 decision.  

3.  But from January 1980 to April 25, 1995, there was no pending, unadjudicated claim or petition to reopen the claim for service connection for a psychiatric disorder of any sort.

4.  Moreover, the Veteran, through her attorney, has failed to show that the applicable statutory and regulatory provisions existing at the time of the January 1980 rating decision were incorrectly applied, such that an undebatable error was committed, which, had it not been made, would compel the conclusion, to which reasonable minds could not differ, that the decision would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The October 1977, April 1978, and January 1980 rating decisions that denied service connection for a psychiatric disorder are final and binding determinations based on the evidence then of record, as they were not appealed.  38 U.S.C. § 4005(c) (1976).  38 U.S.C. § 311, 353 (1979); 38 C.F.R. §§ 3.104, 3.306, 19.118, 19.153 (1979).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).  

2.  The criteria are not met for an effective date earlier than April 25, 1995, for the grant of service connection for the PTSD, including on the basis of CUE in the prior January 1980 rating decision.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.104, 3.105(a), 3.155, 3.156, 3.157, 3.159, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he/she is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), should be provided to a claimant before an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VCAA notice errors are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  The Veteran, not VA, has this burden of proof of not only establishing error, but showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The duty to notify was satisfied prior to the initial RO decision at issue by way of a September 2005 letter sent to the Veteran informing her of the types of information and evidence necessary to substantiate the claim and the division of responsibility between her and VA in obtaining necessary supporting evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

The Court has held that, in an earlier-effective-date claim, VA must apprise the Veteran that evidence of an earlier-filed claim that did not become final and binding, in the absence of an appeal, is needed to show entitlement to an earlier effective date.  See Huston v. Principi, 17 Vet. App. 195 (2003).  Here, the Veteran was informed of the relevant statutes and regulations pertaining to her claim for an earlier effective date in a letter dated in March 2006, which instructed her that effective date determinations are based on such things as "when we received your claim."  And, in any event, no VCAA notice is necessary regarding this earlier effective date claim, including to the extent premised on CUE in a prior decision, as the outcome of this claim depends entirely on documents that are already in the Veteran's claims file.

A motion to reverse or revise a final decision on the basis of CUE is not a claim for benefits, but is rather a collateral attack on that decision.  The issue of whether there is CUE in a rating decision must be based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 3.105.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits under parts II or III of Title 38, which govern the benefits available under the laws administered by VA.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  VAOPGCPREC 
12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed").  

The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  "CUE claims are not conventional 'appeals,' but rather are requests for revisions of previous decision[s]."  Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 694 (Fed.Cir.2000) (citing Haines v. West, 154 F.3d 1298, 1300 (Fed.Cir.1998)).  Thus, the notice and assistance provisions of the VCAA are inapplicable with respect to the CUE portion of the claim; indeed, this would be true irrespective of whether the RO or the Board issued the prior decision that is now being collaterally attacked on this basis.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002).  See also 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA also has a duty to assist the Veteran in developing her claim.  This duty includes assisting her in the procurement of service treatment records (STRs) and other pertinent treatment records - such as concerning her evaluation and treatment since service, whether from VA or private health care providers - and providing an examination and/or obtaining a medical opinion when necessary to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All relevant evidence necessary for an equitable resolution of the issues involved this appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's STRs, post-service private and VA medical records, the reports of her VA examinations, articles and treatise information, and personal statements and testimony from her and her attorney-representative.  

There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and her attorney have been accorded ample opportunity to present evidence and argument in support of this appeal.  They have indicated in response that no additional evidence is forthcoming.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Earlier Effective Date

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).  

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  


For an award based on receipt of new and material evidence, other than STRs, received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  The proper effective date for an award based on receipt of new and material evidence, other than STRs, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  

There is an exception to the general rule governing reopened claims.  In the limited instance in which the new and material evidence received comprises a supplemental report from the service department, in accordance with 38 C.F.R. § 3.156(c), the former decision (representing the denial of that claim) may be reconsidered de novo on the merits.  See Shipley v. Shinseki, 24 Vet. App. 458 (2011).

Revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q), effective October 6, 2006.  38 C.F.R. § 3.156(c) was revised to establish clearer rules regarding reconsideration of decisions on the basis of newly-discovered service department records.  Effective on or after October 6, 2006, § 3.156(c) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  


Relevant service records as defined by 38 C.F.R. § 3.156(c) include:  (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1).  

This provision does not apply to records that VA could not have obtained when deciding the claim because they did not exist when VA decided it, or because the claimant failed to provide sufficient information for VA to identify and obtain them for an official source.  38 C.F.R. § 3.156(c)(2).  An award made based all, or in part, on the newly-received service department records is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the general provisions of 38 C.F.R. § 3.156(a) (concerning petitions to reopen based on new and material evidence) applicable to a previously-decided claim.  38 C.F.R. § 3.156(c)(3).  Also, where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).

Here, after again reviewing the relevant evidence of record, the Board has again determined, based upon the satisfactory and probative evidence of record, that an effective date earlier than April 25, 1995, for the grant of service connection for the PTSD is not warranted.  

The outcome of this portion of the claim rests on whether there was an earlier date of entitlement and an earlier date of claim (for a psychiatric disorder), which did not have a final and binding disposition.


Following the November 2013 JMR and December 2013 Court Order, the Veteran, through her attorney, specifically contended that an effective date earlier than April 25, 1995, is warranted for the grant of service connection for her PTSD with depressive and panic disorders.  Specifically, the Veteran's attorney contends that, in the January 1980 rating decision, the RO misapplied the regulations addressing the presumption of soundness under the former statute 38 C.F.R. § 311 (1979) (now renumbered as 38 C.F.R. § 1111 (2013)), which constituted CUE.  See November 2012 and April 2014 written arguments.  The Board will address the CUE portion of this claim in the section below, however, as the Court also vacated and remanded the claim for an effective date earlier than April 25, 1995, for the grant of service connection for her PTSD, the Board will address this part of the claim here.  

The Veteran's initial claim of entitlement to service connection for a psychiatric disorder, then claimed as "nervous/emotional problems," was received in August 1977, so within one year of her discharge from service in April 1977.  She underwent a VA psychiatric examination in September 1977.  At that time, she reported emotional problems after having been raped on two occasions during her service.  The diagnosis was mixed-type of psychoneurosis with anxiety predominating.  The Board points out that PTSD was not added to the Diagnostic and Statistical Manual of Mental Disorders or the VA Schedule for Rating Disabilities until nearly 3 years later, in April 1980.  Regardless, the RO considered and denied that initial claim for service connection for a psychiatric disorder in October 1977.  The Veteran did not in response immediately file a notice of disagreement (NOD) to initiate an appeal of that decision denying her claim, but she did submit additional evidence within the next year in the form of lay statements and a performance evaluation report from her time in service.

The RO resultantly readjudicated and again denied the claim in April 1978.  38 C.F.R. §§ 3.156 (b) and (c), 20.304 (2013).  The April 1978 notice letter advised the Veteran that, if she wanted to reopen her claim she should submit new evidence showing her psychiatric disorder was the result of her military service.  She then in response filed an NOD in February 1979, accompanied by still additional lay statements, articles concerning Rape/Sexual Assault, a May 1979 VA medical statement noting her mental history and treatment to date, and an October 1979 VA examination report.  Ultimately, however, the RO again denied her claim in January 1980.  And although she was provided an SOC in February 1980 (dated in January 1980, but mailed in February 1980) concerning her claim, she did not then file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect her appeal of that initial claim to the Board.  See 38 C.F.R. § 20.200.

The Veteran submitted a statement in April 1980 indicating she had moved to San Diego, California, and requested an extension to appeal her case.  She was provided a letter in June 1980 informing her that she had until August 1980 to reply to the SOC, and that, if the RO did not hear from her by that time, her case would be dropped from appellate status.  No response to either that letter or to the February 1980 SOC was received, certainly not within the time specified.  In addition, no statement from the Veteran was received indicating a disagreement with the January 1980 rating decision within a year of that decision.  When an Appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, he/she is statutorily barred from appealing the decision of the AOJ.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Therefore, the April 1978 and January 1980 rating decisions became final and binding on her based on the evidence then of record.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104 , 19.118, 19.153 (1979).  [38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013)].

Following the January 1980 rating decision, it was not until April 25, 1995, that the RO received the Veteran's next Application for Compensation and/or Pension on a VA Form 21-526.  Accompanied with that application were her VA mental health records dating as early as March 1995, which noted a history of "PTSD R/T non-military sexual trauma with depression."  As found in the April 2013 Board decision, the April 1995 application was also construed as a claim for service connection for PTSD and provided the basis for the award of an earlier effective date of April 25, 1995, for the eventual grant of service connection for PTSD with depressive and panic disorders.

The Board also observes however that, at no time between the last final January 1980 rating decision and the April 1995 application was there any evidence in the record indicating the Veteran raised or intended to raise a claim of entitlement to service connection for PTSD that has not been adjudicated.  In addition, despite the March 1995 VA outpatient treatment reports indicating she had a history of PTSD related to non-military sexual trauma with depression, the basis of the PTSD diagnosis was not related to her reported military experience and the regulations specify that the proper effective date for an award based on receipt of new and material evidence, other than STRs, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later, which, in this case, is the date of the April 1995 application.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  

The Board also has considered whether an earlier effective date may be assigned if a grant is based upon a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g).  In this case, as of April 11, 1980, VA began recognizing the PTSD nomenclature and accordingly added a diagnostic code to the Rating Schedule specifically for this condition.  Under 38 C.F.R. § 3.114(a), this was considered a "liberalizing law" since creating a new basis of entitlement to benefits.  45 Fed Reg. 26,326 (1980); VAOPGCPREC 26-97 (July 16, 1997); Green v. Brown, 10 Vet. App. 111 (1997).  With regards to PTSD claims, VAOPGCPREC 26-97 held that "an effective date prior to the date of claim cannot be assigned under section 3.114 unless the claimant met all eligibility criteria for the liberalized benefit on April 11, 1980, the effective date of the regulatory amendment adding the diagnostic code for PTSD, and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."  See McKay v. Brown, 9 Vet. App. 183, 186, 187-88 (1996) (purpose of one-year grace period is to give claimants time to react after a change in the law, but the requirement of continuous disability does not apply when the liberalizing law has a retroactive effective date); Viglas v. Brown, 7 Vet. App. 1, 5 (1994) (section 5110(g) was intended to limit maximum amount of retroactive benefits recoverable to one year prior to the filing of an application).  In short, then, the pertinent laws and regulations permit an effective date one year earlier than the date of claim, but only if it can be demonstrated the Veteran met all eligibility criteria on April 11, 1980, for PTSD.

The evidence of record does not demonstrate that the Veteran received a definitive diagnosis of PTSD related to the sexual assaults she had experienced in service until October 2005, so not until much later.  As of April 1980, she did not have a diagnosis of PTSD, rather, she had been variously diagnosed with psychosis, schizophrenic reaction, schizo-affective type, borderline personality organization, possibly borderline hysterical style, and psychoneurosis anxiety reaction according to the reports of September 1977 and October 1979 VA examinations, a May 1979 VA medical record, and a May 1979 VA social worker's letter.  Additionally, VA outpatient treatment reports in March 1995 show findings of a history of PTSD related to non-military sexual trauma with depression and an April 1995 treatment note reflects that the Veteran explained that her depressive symptoms had begun after a traumatic experience in 1993, so well after her military service had ended.  

According to 38 C.F.R. § 3.304(f), the granting of service connection for PTSD is predicated on, so requires, a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), not just the mere manifestation of symptoms even if later determined to be associated with this eventual diagnosis.  And although there need not be a "clear" diagnosis, there at least has to be a definitive diagnosis according to 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all diagnoses must conform to or be in accordance with the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM).  38 C.F.R. § 3.304(f).  In Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997), the Court held that mental health care professionals are presumed to know and take into account the DSM criteria in diagnosing PTSD.  Thus, once a diagnosis of PTSD is established (whether or not it appears to conform to the DSM) and a nexus linking current symptomatology to a claimed in-service stressor, the Board may only apply the DSM as a basis for returning a VA examination for clarification.  Id. (citing 38 C.F.R. § 4.125(a)).  But even considering the liberalizing law in this instance, the evidence does not support a diagnosis of PTSD having been made as due to the Veteran's reported military experiences, as of the date liberalizing change in law that took effect on April 11, 1980.  Therefore, an earlier effective date based on this change in law in April 11, 1980 is not supported by the evidence of record.  

In addition, the Board observes that, despite the liberalizing change in law in April 1980 regarding claims for PTSD, there is no enforceable obligation that the Secretary of VA in turn inform Veterans with service-connected disabilities that additional benefits resultantly might be warranted.  See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir.1999).

Accordingly, an effective date earlier than April 25, 1995, for the grant of service connection for PTSD is not warranted.

CUE

Previous determinations that are final and binding - such as because the decision was not appealed - will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, however, the prior decision will be reversed or amended.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) (2012).  "[CUE] is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  


The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra.  Neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE.  Id. at 44.  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).  To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision.  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).  

Through her attorney, the Veteran contends that the RO had failed to correctly apply 38 38 U.S.C. § 311 (1979) (later changed to 38 U.S.C.A. § 1111), pertaining to the presumption of soundness and aggravation, to her claim in the January 1980 rating decision, and that the correct application of this regulation would have then led to a grant of service connection for her psychiatric disorder.  

Specifically, the attorney argues that, in the January 1980 rating decision, the RO did not apply the correct standard for rebutting the presumption of soundness under 38 U.S.C. § 311, as the RO did not make findings that there was both clear and unmistakable evidence that the disability existed prior to service and clear and unmistakable evidence that the disability was not aggravated by service.  38 U.S.C. § 311 (1979).

The January 1980 rating decision denied the Veteran's claim for service connection for a nervous disorder, finding that:  (1) she had a long-standing history of hyperactivity, which had existed prior to her service; (2) the evidence did not show that her nervous condition had increased in severity while on active duty beyond its natural progression; (3) the evidence did not show a disability variously diagnosed and shown as a psychosis was the result of her active duty or which could be related to her service; and (4) there was no evidence the disability had arisen to a degree of 10 percent or more within one year of her separation from active service to warrant presuming it was incurred during her service.

The evidence of record at the time of that January 1980 decision included the Veteran's service personnel records (SPRs), STRs, VA medical records, a May 1979 VA social worker's letter, the report of an October 1977 VA examination, the report of an October 1979 VA examination, a December 1979 VA opinion furnished by a Board of two psychiatrists, and lay statements from the Veteran, her mother, and her father.  

The statute in question that was in effect in 1980, namely 38 U.S.C. § 311 (1979) [which is now 38 U.S.C. § 1111], provided that "every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  


The finding in the January 1980 rating decision that the Veteran had a long-standing history of hyperactivity, which had existed prior to her service, and that the evidence did not show her nervous condition had increased in severity during her service beyond its natural progression, was consistent with 38 U.S.C. § 353 (1979) [which is now 38 U.S.C. § 1153] and 38 C.F.R. § 3.306 (1979).  Although 38 U.S.C. § 311 discusses the presumption of soundness, both 38 U.S.C. § 353 (1979) and 38 C.F.R. § 3.306 (1979) address aggravation.  Both 38 U.S.C. § 353 and 38 C.F.R. § 3.306 in effect at the time of the January 1980 rating decision provided that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  In this case, the January 1980 rating decision found that the Veteran had a 
long-standing history of hyperactivity, which had existed prior to her service, based on the findings in the December 1979 Board of Medical Specialists opinion, and in so concluding rebutted the presumption that the Veteran was in sound mental health when she entered service.  

Likewise, in finding that the evidence did not show that "the Veteran's nervous condition [had increased in severity while on active duty beyond [its] natural progression," the RO in the January 1980 rating decision issued its findings consistent with 38 U.S.C. § 353 (1979) and 38 C.F.R. § 3.306 (1979), which provided that a disability will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  In this case, there is no evidence of any increase in severity of the psychiatric disability during the Veteran's active service, certainly not beyond its natural progression, so as to in turn consider the disability to be been aggravated by her service.  And neither she nor her attorney has alleged or provided evidence indicating an increase in the severity of her psychiatric disability during her service and, again, over and beyond its normal or natural progression.  See 38 U.S.C. § 353 (1979) and 38 C.F.R. § 3.306 (1979).  

The requirement for a detailed statement of reasons and bases was not applicable at the time of the January 1980 rating decision.  See Natali v. Principi, 375 F.3d 1375 (Fed.Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (in general for the proposition that because the law prior to the enactment of the Veterans' Benefits Amendments of 1989 did not require VA to set forth in detail the factual bases for its decisions; nor provide in-depth discussion of applicable law, the failure to do so was not clear and unmistakable legal error at the time of such decisions, and the rating board was presumed to have made the requisite findings under a presumption of validity).  

As to the current contentions as to the misapplication of 38 U.S.C. § 311 in the January 1980 decision, the RO was not then obligated to reiterate the exact language of the governing statutes in their decisions, particularly when its findings and conclusions were in line with governing statutes and provisions outlined in 38 U.S.C. §§ 311, 353 and 38 C.F.R. § 3.306 (1979).  Although the RO in the January 1980 rating decision did not specify that the December 1979 opinion that it had relied on constituted the required clear and unmistakable evidence, it is apparent from the decision that this medical evidence formed the basis of its decision in rebutting the presumption of soundness and aggravation, and was consistent with 38 U.S.C. § 353 (1979) and 38 C.F.R. § 3.306 (1979).  

Moreover, it is unclear from the attorney's contentions that any alleged error by the RO's application of the law in the January 1980 rating decision would have manifestly changed the outcome of this decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) (2013).  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).  Even though the attorney's April 2014 statement indicates that the Veteran was presumed in sound condition upon acceptance into service, in accordance with 38 U.S.C. § 311, this argument does not take into account the RO's reliance upon the December 1979 opinion in furnishing the January 1980 rating decision.  In other words, even if the January 1980 rating decision had included an explicit discussion of the language of 38 U.S.C. § 311 in its analysis, it is not undebatable that this would manifestly have changed the outcome of the Veteran's claim, as the determination of whether there was clear and unmistakable evidence to rebut the presumptions of soundness and aggravation would need to include an evaluation of the December 1979 opinion, which calls into question whether the Veteran was in sound mental health when she entered service.  Consequently, a discussion of the evidence under the provisions of 38 U.S.C. § 311 would still lead to a dispute over the RO's consideration of the evidence.  And, to reiterate, a mere disagreement over how the RO evaluated the facts is insufficient to raise a valid claim of CUE.  Fugo, 6 Vet. App. at 43; Luallen, 8 Vet. App. at 95 (1995).  

Accordingly, the Board cannot conclude that the evidence undebatably established that the RO failed to apply 38 U.S.C. § 311 in the January 1980 rating decision, which would have resulted in a grant of the Veteran's claim for service connection for a psychiatric disorder.  The January 1980 rating decision was supportable under the law in effect at the time.  See 38 U.S.C. § 353 (1979); 38 C.F.R. § 3.306 (1979).  In sum, no clear, undebatable error in the January 1980 rating decision has been identified that, had it not been made, would have manifestly changed the outcome when it was made.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) (2013).  There is no indication that the correct facts, as they were known at that time, were not before the RO or that the statutory or regulatory provisions extant at the time were incorrectly applied.  This CUE motion consequently must fail.


ORDER

The claim of entitlement to an effective date earlier than April 25, 1995, for the grant of service connection for PTSD, including on the basis of CUE in the prior January 1980 rating decision, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


